Exhibit 10.23

Amendment to

Stock Option Agreements

under the

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

This Amendment to the Stock Option Agreements under the Long-Term Performance
Enhancement Plan (the “Plan”) is applicable to all Stock Option Awards made
under the Plan that are outstanding as of July 18, 2012.

Section 1.5 of each Agreement is hereby amended in its entirety to read as
follows:

 

  “1.5. Termination of Employment.

 

  (a) Termination of Employment—In General. Upon termination of the
Participant’s employment with SunCoke and its Affiliates for any reason other
than (i) a termination of employment due to Retirement; (ii) a Qualifying
Termination or termination of employment due to death or permanent disability;
or (iii) a termination of employment for Just Cause, the unvested portion of the
Stock Option shall terminate immediately and the vested portion of the Stock
Option shall remain exercisable in accordance with Section 1.3 of this
Agreement.

 

  (b) Termination of Employment Due to Retirement. Upon termination of the
Participant’s employment with SunCoke and its Affiliates due to Retirement (as
defined in Section 1.3 of this Agreement), (i) if the Retirement occurs prior to
December 31 of the calendar year in which the Stock Option was granted, the then
unvested Stock Option shall terminate immediately; and (ii) if the Retirement
occurs on or after December 31 of the calendar year in which the Stock Option
was granted, the unvested portion of the Stock Option shall continue to vest in
accordance with the vesting schedule set forth in Section 1.1(e) of this
Agreement; provided that if the Participant subsequently dies prior to the end
of the vesting period, the unvested portion of the Stock Option shall
immediately vest and become exercisable, and in either case the vested portion
of the Stock Option, including the portion that vests pursuant to this
Section 1.5, shall remain exercisable as described in Section 1.3 of this
Agreement.

 

  (c) Qualifying Termination of Employment or Termination of Employment Due to
Death or Permanent Disability. In the event of the Participant’s Qualifying
Termination or termination of employment due to death or permanent disability,
the unvested portion of the Stock Option shall immediately vest and become
exercisable and the vested portion of the Stock Option, including the portion
that vests pursuant to this Section 1.5, shall remain exercisable for the period
set forth in Section 1.3 of this Agreement.



--------------------------------------------------------------------------------

  (d) Termination of Employment for Just Cause. Upon termination of the
Participant’s employment with SunCoke and its Affiliates for Just Cause, the
vested and unvested portion of the Stock Option shall be canceled immediately.

All other provisions of the Stock Option Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, this Amendment is executed by the Company this 18TH day of
July, 2012, effective as of July 18, 2012.

 

SUNCOKE ENERGY, INC. By:   /s/ Gary P. Yeaw Its:   Vice President, Human
Resources